UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4674
CHARLES JUNIOR MATTHEWS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-02-369)

                      Submitted: March 5, 2004

                       Decided: April 9, 2004

  Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MATTHEWS
                               OPINION

PER CURIAM:

   Charles Junior Matthews pled guilty to possession of a firearm by
a convicted felon, in violation of 18 U.S.C. §§ 922(g), 924(e) (2000),
but reserved his right to appeal the district court’s denial of his motion
to suppress a firearm seized from him. Finding no error in the district
court’s determinations, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error and review the legal determinations de novo. See Ornelas
v. United States, 517 U.S. 690, 699 (1996); United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992). When a suppression motion has
been denied, this court reviews the evidence in the light most favor-
able to the Government. See United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998).

   On appeal, Matthews argues that the district court erred in denying
his suppression motion because the police officers did not have the
requisite reasonable suspicion that he was involved in criminal activ-
ity prior to initiating their questions to him. The Supreme Court has
repeatedly held that mere police questioning is not a seizure. INS v.
Delgado, 466 U.S. 210, 215-16 (1984); Florida v. Bostick, 501 U.S.
429, 434 (1991). "[T]he critical test is whether, taking into account all
of the circumstances surrounding the encounter, the police conduct
would ‘have communicated to a reasonable person that he was not at
liberty to ignore the police presence and go about his business.’"
Bostick, 501 U.S. at 437 (quoting Michigan v. Chesternut, 486 U.S.
567, 569 (1988)). The fact that a person responds to or complies with
a police request does not change the consensual nature of an encoun-
ter. Delgado, 466 U.S. at 216.

  In evaluating the consensual nature of a police-citizen encounter,
we consider the following factors:

     the time, place and purposes of the encounter, the words
     used by the officer, the officer’s tone of voice and general
     demeanor, the officer’s statements to others present during
                     UNITED STATES v. MATTHEWS                      3
    the encounter, the threatening presence of several officers,
    the potential display of a weapon by an officer, and the
    physical touching by the police of the citizen.

United States v. Weaver, 282 F.3d 302, 310 (4th Cir.), cert. denied,
537 U.S. 847 (2002). Application of these factors to the facts of this
case convinces us that the district court correctly denied Matthews’s
motion to suppress.

   Accordingly, we affirm Matthews’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED